Citation Nr: 9901141	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
dislocation and simple chip fracture of the right radial head 
with extensive degenerative changes and limitation of motion, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veterans claim seeking 
entitlement to an increased rating for residuals of 
dislocation and simple chip fracture of the right radial head 
with extensive degenerative changes and limitation of motion 
from 10 percent disabling. 

The veteran stated in his August 1995 Notice of Disagreement 
that he wished to testify at a hearing before the RO.  His 
hearing was scheduled for December 1995, but the veteran 
subsequently canceled his request for a hearing.

The veterans claim was before the Board in February 1997 and 
April 1998 at which times it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Although the veterans claim has already been remanded on two 
prior occasions in February 1997 and April 1998, it must be 
remanded once again.  In the veterans December 1998 informal 
hearing presentation, his representative asserted that the 
veterans August 1998 VA examination did not conform with the 
remand instructions.  As pointed out by the representative, 
the Boards December 1997 remand directed that the veteran be 
examined by a neurologist and an orthopedic physician.  

The veteran was examined in September 1997 and August 1998.  
Such examinations were conducted by the same physician.  
However, as the representative pointed out, the examiner did 
not list her qualifications so it could not be determined 
whether the appropriate specialists provided the veteran with 
an adequate examination.  The United States Court of Veterans 
Appeals (Court) has recently underscored the role of agencies 
of original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the veterans claim must be remanded again so that 
he can undergo examinations by a neurologist and an 
orthopedic physician.  The examining physicians must identify 
their specific specialties. 

When the veterans claim was remanded in February 1997 and 
April 1998, it was remanded in large measure for a VA 
examination that complied with the directives of DeLuca v. 
Brown, 8 Vet. App.  202 (1995).  Although the veterans 
August 1998 examination complied with those directives in 
large measure, as noted above, the veterans claim must be 
remanded for separate examinations by a neurologist and an 
orthopedic physician.  Therefore, when the veteran undergoes 
his examination by the orthopedic physician, such 
examination must again comply with the directives prescribed 
in DeLuca.  

At the veterans August 1998 VA examination, reference was 
made to x-ray findings.  However, there is no x-ray report in 
the claims folder from such time.  If an x-ray was conducted 
at the time of the August 1998 VA examination, a copy of such 
report should be obtained and associated with the claims 
folder.  

In its April 1998 remand, the Board requested that when the 
veteran was examined, the examiner compare any current x-ray 
studies of the right elbow with x-ray studies from service.  
As this was not done at the veterans August 1998 VA 
examination, when the veteran is examined again, the examiner 
must make such comparisons and so comment.  

The veterans representative also pointed out that the 
examiner who examined the veteran in September 1997 and 
August 1998 did not identify his or her area of medical 
specialty.  Therefore, the RO must also clarify that 
examiners area of medical specialty.  

At the veterans VA examination in September 1997, he 
indicated that he was not on Social Security disability, but 
that he had applied for Social Security disability.  
Therefore, the RO should obtain a copy of any decision 
regarding social security benefits as well all medical 
records considered by the Social Security Administration in 
their decision.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992). 

When the veterans claim was remanded in April 1998, the RO 
was asked to obtain any additional service medical records 
from the National Personnel Records Center to include x-ray 
reports of the veterans right elbow.  The RO asked for 
additional records and the National Personnel Records Center 
responded that they had already submitted the veterans 
service medical records.  The RO was also asked to obtain any 
treatment records from Cabell Huntington Hospital from 1989 
to the present.  When the RO wrote to the veteran seeking his 
completion of a release of information form from such 
hospital, the veteran did not respond. 

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.  If an x-
ray of the veterans right elbow was 
performed at his August 1998 VA 
examination, a report of such x-ray 
should be obtained.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of their decision regarding the veterans 
disability insurance benefits as well as 
copies of all medical records considered 
by the Social Security Administration in 
their decision regarding the veterans 
disability insurance benefits.

3.  The RO should clarify the status of 
the examiner who conducted the veterans 
examinations in September 1997 and August 
1998, i.e., whether the examine is a 
neurologist, an orthopedist, or both.  

4.  The appellant should be afforded a VA 
examination by an orthopedic physician to 
determine the nature and severity of his 
service-connected residuals of a right 
elbow injury.  The examiner should 
identify his or her are of medical 
specialty.  The examiner should provide 
diagnoses of all disorders of the 
veterans right elbow.  Such tests as the 
examining physician deems appropriate 
should be performed to include any x-
rays.  These tests should include a 
complete test of the range of motion of 
the veterans right elbow.  In describing 
the range of motion of the right elbow, 
the examiner should answer the following 
questions: 

a.  What is the veterans range of 
motion of the right elbow for 
flexion and extension?

b.  Does the veteran have ankylosis 
of the right elbow? 

c.  Does the veteran have any loss 
of or limitation of supination or 
pronation of the right forearm, and 
if so, what is the degree of such 
loss or limitation?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the right elbow.  The 
examiner should be asked to answer the 
following questions:

d.  Does the veterans right elbow 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right elbow is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should also answer the 
following questions regarding the 
veterans right elbow:

f.  Does the veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

g.  Does the veteran have an 
ununited fracture of the head of the 
radius?

h.  Does the veteran have either 
malunion or nonunion of the radius 
or ulna?

i.  The examiner should compare and 
comment on any current x-ray studies 
of the right elbow with any x-ray 
studies from service.  

j.  Is the veterans right elbow 
tender or painful on objective 
demonstration?

5.  The appellant should be afforded a VA 
examination by a neurologist to determine 
the nature and severity of his service-
connected residuals of a right elbow 
injury.  The examiner should identify his 
or her area of medical specialty.  The 
examiner should provide diagnoses of all 
disorders of the veterans right elbow.  
Such tests as the examining physician 
deems appropriate should be performed.  
The examiner should answer the following 
questions:

a.  Does the veteran have sensory 
dysfunction involving the right 
upper extremity, such as 
hypersensitivity of the ulnar nerve?

b.  Is any sensory dysfunction 
involving the right upper extremity, 
such as hypersensitivity of the 
ulnar nerve, etiologically related 
to the veterans inservice elbow 
injury?

c.  If the veteran does have any 
neurological pathology identified in 
questions (a) and (b), is such 
pathology equivalent to incomplete 
paralysis of the ulnar nerve, 
described as mild, moderate or 
severe, or complete paralysis of the 
ulnar nerve or other sensory 
dysfunction?  

d.  Is any scar that the veteran has 
on his right elbow poorly nourished 
with repeated ulceration?

e.  Is the veterans right elbow 
tender or painful on objective 
demonstration?

6.  After the development requested above 
has been completed, the RO should review 
the veterans claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to an increased rating from 
10 percent disabling for the residuals of 
a dislocation and simple chip fracture of 
the right radial head with extensive 
degenerative changes and limitation of 
motion with particular consideration of 
38 C.F.R. § 4.40, 4.45, as set forth in 
DeLuca, supra.  The RO should also 
consider Esteban v. Brown, 5 Vet. 
App. 259 (1994).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
